﻿First of all, allow me warmly to congratulate you, Sir, on your election as President of the General Assembly. I am confident that you will carry out the lofty duties of your office with consummate skill and diplomacy, and my delegation will be happy to join in your efforts and co-operate fully with you.
I should also like to pay a tribute to your predecessor, Mr. Dante Caputo. The manner in which he guided our activities during the last session has earned him the unanimous esteem of the Assembly.
Following the remarkable statement delivered by my French colleague, Mr. Roland Dumas, on behalf of the European Community and its member States, there is little need for me to taking up every subject in the wide range of concerns shared by the Twelve in today's world.
Some 40 years ago, Mr. Paul-Henri Spaak, then Foreign Minister of Belgium, addressed the third session of the United Nations General Assembly in a remarkable speech that had a world-wide impact. Mr. Spaak, who was also President of the Assembly's first session just after the Second World War, stated in 1948 that Belgium's foreign policy, as well as the foreign policies of other Western democracies, was governed by fear, fear of the totalitarian way of government, fear in the face of territorial expansionism, fear of an ideology of world domination. His famous exclamation - "We are frightened" - characterized the prevailing international climate at that time, the climate that led to the cold war - a kind of "glasnost" in East-West relations - and, ultimately, to the lowering of an almost hermetically sealed Iron Curtain.
Owing to that fear, the political question of East-West relations was for many years to come to be couched mainly from a military perspective. East-West antagonism exacerbated some third-world conflicts, and an arms race ensued that took on surrealistic dimensions.
It is a fact of history that equilibrium based on mutual deterrence has been the contributing factor in the prevention of a third world war. Today, however, we find that the arms race has put a considerable strain on our economies and has swallowed up tremendous sums that could otherwise have been channelled into social benefits or into development assistance. In addition, new technologies in modern armaments, as well as the proliferation of all kinds of weapons, seem even to have increased the danger of a sudden conflict's escalating beyond control.
It has new become obvious - although the obvious is not always apparent - that peaceful co-operation is an infinitely more secure, more moral and less expensive basis on which to build peace than are relations expressed in terms of pure military strength.
The political and economic reforms now being introduced in various socialist countries fill us with hope - hope for courageous policies of renewal, hope for more democratic and prosperous societies and, in particular, hope that the old feelings of fear and mutual distrust may gradually be transformed into ever-growing mutual trust through enhanced East-West co-operation. Reforms in Eastern-bloc countries have become absolute necessities under the pressure of various factors that have shown themselves more powerful than even the best-equipped ideologies.
The media and other modern means of communication have shrunk our world to village proportions. At the end of the day no State can afford to live in isolation, ignoring the outside world. New technologies, offsprings of creativity, research and the exercise of the critical spirit, meet with difficulties when trying to expand in centrally planned systems. The market economy, however imperfect, appears to be better suited to bringing about the third industrial revolution. As President Mitterrand recently stated, it is no coincidence that the countries with a democratic, pluralistic political system and a market economy based on free competition, subject, of course, to social correction, are also the ones in which the greatest degree of political and economic freedom for the greatest number of citizens goes hand in hand with the highest level of well-being and social justice. More than subtle ideological hair-splitting, hard facts demonstrate that a Western social and economic model of development, linked with the principle of pluralistic democracy, exerts an immense attraction for many countries in the world. That is given further confirmation in Europe by the continuous flow of refugees and immigrants from East to West.
It is clear that efforts made in the field of armaments, which in certain countries has accounted for up to 15 per cent of gross national product in recent years, have completely precluded the pursuit of economic policies that can effectively address the needs of the populations. Consequently, economic and political reform must be accompanied by arms control and arms reduction if political decision-makers want to avoid a number of vicious circles.
We realize how difficult and delicate the implementation of such a process of political reform can be. The complementarity of economic and political liberalization entails striking an extremely fragile balance. As Foreign Minister Roland Dumas stated on behalf of the Twelve, the fact that China has not acknowledged this fact and this parallelism has given rise to a tragic reversal.
We welcome the favourable developments that have emerged from the disarmament negotiations in Vienna and Geneva. The numbers now on the table can be qualified as quite spectacular. The reduction of the level of armaments must be established in a balanced and reciprocal manner, and it must be accompanied by absolutely trustworthy verification mechanisms. Those are the prerequisites for an even more comprehensive disarmament process. We also welcome President Mikhail Gorbachev's reference to the possibility of a "defensive defence", that is, a disarmament process that renders any attack impossible and that, at the same time, continues to guarantee effective defence utilizing the most modern weapons at the lowest possible level of deployment. That is precisely what we have always tried to achieve. Indeed, our primary goal is to arrive at a state of defence that is mutually and sufficiently deterrent with the smallest possible arsenal, thereby creating maximum stability and security. 
Belgium hopes that new disarmament agreements between East and West can be very rapidly concluded, and that as a consequence major financial resources can gradually be freed so that we can pay more attention to other priorities. In the Eastern bloc as well as in Western countries, these financial resources could be spent on modernizing economic and industrial structures and on improving social conditions. Also, we must not forget conservation of the environment and the establishment of -a suitable policy on the environment. A major conference on this subject is to be held shortly in Sofia as part of the Conference on Security and Co-operation in Europe (CSCE). The United Nations also has an important role to play in this field, particularly in respect of preparing universal rules and standards. In this context, the important Conference on Environment and Development, which is to take place in 1992, will be a real challenge, one which we must meet. We did not receive our planet Earth, which is getting smaller every day, as an inheritance from our parents: rather, we have borrowed it from our children. Our responsibility here is enormous, irrespective of what our economic and political systems may be.
Disarmament and better understanding between East and West can also have a decisive influence on the North-South dialogue and can shed a fundamentally different light on what the approach should be to the problems of the third world. If confidence between East and West grows, many regional conflicts, which are in fact tragic side-effects of the tensions between the two great Powers, can probably be ended. We cannot but rejoice at the progress made in this area and at the many efforts made by all sides toward solving, peacefully through talks and negotiations, a whole range of regional conflicts and chronic tensions. It is none the less true that there are situations still persisting which provide heart-rending examples of violence and repression, such as Lebanon – until recently - and the Middle East and various other regions. Belgium pays a tribute to the Arab League and to the three mediators for the positive role they have played in the Lebanese question, and hopes that the peace process in that region will enable us to bring a speedy end to hostage-taking and to the inhuman fate that has befallen five of my compatriots whose names have been added to the long, sad list of hostages from other countries.
Improved East-West relations and better economic conditions in the industrialized countries are vitally important in our relations with the third world countries. At the special session of the General Assembly in 1979 and at the United Nations Conference on Trade and Development (UNCTAD) in Manila, I submitted a proposal, on behalf of Belgium, for the implementation of a pact for growth in solidarity between the industrialized countries and countries in the third world which wished to join. The pact envisaged a substantial increase in development aid in direct proportion to the economic growth in each participating country and was geared to generating growth within the third world itself. Now that the world economy is healthier and East-West relations are developing in a positive direction, I think that this Belgian proposal could be brought up to date and submitted to the appropriate United Nations organs for thorough examination.
If we could unite our forces to usher in a post-cold-war era, other proposals and ideas could be envisaged. Why, for example, should it be inconceivable to implement triangular development projects, to be carried out, in a third-world country, by a Western country in association with an Eastern-bloc country? Why, indeed?
Concerning the explosive problem of the indebtedness of the third-world countries - although other countries are also facing the snowballing, devastating effects of debt burdens - Belgium supports the multilateral approach of the
International Monetary Fund (IMF) and the World Bank. Belgium recently decided on cancellation, pure and simple, of the State-to-State loans made to 13 African countries. Moreover, Belgium and Zaire have concluded an agreement for Belgium to waive payment of a third of Zaire's commercial debt to Belgium and to reschedule the outstanding interest payments. The package was coupled with the establishment of a re-utilization fund in Zairian currency for local development projects. We hope that this agreement between Belgium and Zaire will set an example to other creditor and debtor countries. In respect of Africa, and primarily Rwanda and Burundi, Belgium is pursuing a coherent policy towards reaching imaginative solutions to debt problems, with firm emphasis on joint management of the funds allocated to development.
The problems of the third world have been considerably aggravated by the scandalous traffic in arms, itself too often financed by the even greater disgrace of the traffic in drugs. Belgium favours an effective international embargo on all arms exports to belligerents, and we welcome the remarkable and extremely courageous efforts of the President of the United States, Mr. George Bush, and the President of Colombia, Mr. Virgilio Barco Vargas, in combating drug production and trafficking.
The international community will understand that the countries of the European Community attach great importance to respect for human rights and that our aid and co-operation are assessed in terms of the progress made in human rights. Indeed, we believe that all people, as individuals, as human beings, wherever they are in the world, have the right to the full enjoyment of their inalienable rights and the exercise of their fundamental freedoms. In saying this, and in acting as we do, we Europeans cannot but be modest and self-critical. This year, 1989, is the year we are commemorating the fiftieth anniversary of the outbreak of the Second World War on our old continent, which saw the most terrible and complete negation of human rights in the history of mankind. Belgium would like to pay a tribute to the unrelenting efforts of the United Nations and fully associates itself with them. Thus Belgium is participating in the United Nations action in Namibia and has sent people there as part of the peace-keeping operations to assist in monitoring the independence process. I wish to pay a tribute to the tireless efforts and devotion of the Secretary-General, Mr. Perez de Cuellar, and of his staff, which have led to the achievement of solutions to many conflicts through negotiation and conciliation.
We also fully support the efforts that are being made within the framework of the Conference on Disarmament in Geneva to reach an agreement on the banning of all chemical weapons. We must all work together to enable the United Nations to work even more effectively. Theoretical and ideological debates are not getting us far enough; only programmes of concrete action are worthwhile.
The European Community - with its common market soon to be achieved, with economic and monetary unity, having in view a political unification, hence a common foreign and security policy - this Community, comprised of 12 member States, hopes to become an increasing factor in stability, peace and co-operation in the world, especially in Europe. I sometimes wonder whether this Europe we are striving for is being perceived correctly abroad. There are those who fear the Community, others who encourage it, and still others who ignore it.
The Europe of today was born of dreams but also of a sense of the realities which, 40 years ago, gave rise to the first attempts at integration. Europe is neither a self-centred fortress nor a mill open to all passing winds. Rather it seeks to be a magnet and a model for progress, generating freedom and happiness for its citizens. This Europe of the Twelve is not a Power, it is a potent force.
This Europe which is ours and which we are continuing to build day by day prefers co-operation to confrontation in all its affairs. We firmly believe that a strengthened European Community can contribute significantly to the establishment of genuine co-operation between East and West, so that the last scars left by the Second World War can finally be healed in our hearts and in reality.
A common European house is conceivable only if it is indeed a truly democratic house, where every citizen will be free to enjoy his fundamental political and economic freedoms as well as adequate social protection - where State authorities serve the individual and not the contrary. "Everybody is somebody" must be the humanist maxim of Government in our modern societies, where the growing complexity tends to overwhelm the individual. We must therefore give priority support to those countries that effectively implement policies of reform based on those values. That is the reason for our present aid to and co-operation with, countries such as Poland and Hungary.
The common European house - that of co-operation between East and West - need not result in a Europe of uniformity. It may have different rooms in which each separate people may organize itself as a State, according to its right to self-determination. But it is obvious that such a European house is unthinkable as long as a Berlin Wall continues to divide Europeans.
There are many signs of hope appearing on the horizon. Let that hope not be deceived. After decades of fear and mutual terror, reciprocal confidence must increase. It is not too early; indeed it is high time.
